Citation Nr: 0503266	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.	Entitlement to service connection for sensorimotor 
polyneuropathy of the upper and lower extremities.  

2.	Entitlement to service connection for a back disability, 
to include the residuals of back surgery, with limitation of 
motion.

3.	Entitlement to service connection for a right foot 
disability, other than sensorimotor polyneuropathy of the 
lower extremities.  

4.	Entitlement to service connection for a left foot 
disability, other than sensorimotor polyneuropathy of the 
lower extremities.  

5.  Entitlement to an increased (compensable) rating for a 
psychiatric disability, previously diagnosed as conversion 
reaction, with anxiety features.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1943.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for polyneuropathy of 
unknown etiology, right upper extremity; for polyneuropathy 
of unknown etiology, left upper extremity; for right foot 
condition, diagnosed as bilateral foot drop, secondary to 
polyneuropathy of unknown etiology; for left foot condition, 
diagnosed as bilateral foot drop, secondary to polyneuropathy 
of unknown etiology; and a for back disability, to include 
the residuals of back surgery, with limitation of motion.  
The RO also denied a compensable rating for service-connected 
psychiatric disability, previously diagnosed as a conversion 
reaction, with anxiety features.  In February 2002, the 
veteran filed a notice of disagreement (NOD) with the January 
2002 rating decision.  

In March 2003, the RO issued a statement of the case (SOC) 
that reflects the RO's consideration of the matters of 
service connection for polyneuropathy of unknown etiology 
(right and left upper extremities), for a right foot 
condition, diagnosed as bilateral foot drop, secondary to 
polyneuropathy of unknown etiology, and for a left foot 
condition, diagnosed as bilateral foot drop, secondary to 
polyneuropathy of unknown etiology, under the single issue of 
service connection for sensorimotor polyneuropathy of the 
upper and lower extremities.  The SOC further reflects the 
RO's denial of the claim for service connection for 
sensorimotor polyneuropathy of the upper and lower 
extremities, as well as its continuation of the denial of the 
claims for service connection for a back disability, to 
include residuals of back surgery, with limitation of motion, 
and for a compensable rating for a psychiatric disability, 
previously diagnosed as conversion reaction, with anxiety 
features.  The veteran filed a substantive appeal in April 
2003.  

In accordance with the veteran's November 2002 request, the 
RO scheduled the veteran for a hearing before an RO Decision 
Review Officer (DRO) in March 2003.  The record indicates 
that this initial hearing was postponed, and was rescheduled 
for June 2003; however, the veteran failed to report for the 
June 2003 hearing.  

The Board's decision on the claims for service connection for 
sensorimotor polyneuropathy of the upper and lower 
extremities, and for a back disability, to include residuals 
of back surgery, with limitation of motion; as well as the 
claim for a compensable rating for a psychiatric disability, 
is set forth below.  The additional matters noted on the 
title page, for which the veteran has completed the first of 
two actions required to place these matters in appellate 
status, are addressed in the remand following the order.  
These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The RO will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for service connection for sensorimotor 
polyneuropathy of the upper and lower extremities, and for a 
back disability, as well as a claim for a compensable rating 
for a psychiatric disability, previously diagnosed as 
conversion reaction, with anxiety features, has been 
accomplished.

2.	Neuropathy was not shown in service, or within one year of 
the veteran's separation from service, and there is no 
medical evidence of a nexus between any current sensorimotor 
polyneuropathy of the upper and lower extremities and the 
veteran's service.

3.	There is no competent evidence that any back current 
disability, to include the residuals of back surgery, with 
limitation of motion, is medically related to service, to 
include back strain noted therein.

4.	While the service connection is in effect for a 
psychiatric disability, previously diagnosed as conversion 
reaction, with anxiety features, current medical examination 
has revealed the veteran has a normothymic mood, no problems 
with eating, sleeping, or daily life functions, maintenance 
of relationships with friends and family members, and no 
signs of behavioral dyscontrol or abnormalities of thought 
content; the examiner further indicated that there was no 
current psychiatric diagnosis on either Axis I or Axis II.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for sensorimotor 
polyneuropathy of the upper and lower extremities are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.	The criteria for service connection for a back disability, 
to include residuals of back surgery, with limitation of 
motion, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.	The criteria for an increased (compensable) rating for a 
psychiatric disability, previously diagnosed as a conversion 
reaction, with anxiety features, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.31, 4.130, Diagnostic Code 9424 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for which an 
appeal has been perfected has been accomplished.  

Through the March 2003 SOC, and the RO's letters of March 
2001 and August 2001, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the 
claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its March 2001 letter, 
the RO requested that the veteran provide evidence showing 
that he had been treated for the claimed conditions affecting 
his feet, hands, and back since discharge from service, to 
include statements from any physicians who had treated the 
veteran since his discharge.  In an August 2001 letter sent 
to the veteran regarding his claimed feet and back 
conditions, as well as the claim for a compensable rating for 
a psychiatric disability, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any pertinent VA treatment records or employment 
records.  The RO also requested that the veteran submit any 
additional evidence in his possession.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the March 2003 SOC 
explaining what was needed to substantiate the claims within 
approximately one-year of the veteran's February 2002 NOD of 
the January 2002 rating decision on appeal.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letters of March 2001 and August 2001.  In response to 
these letters, the veteran has identified outstanding 
treatment records pertaining to his claimed back and foot 
conditions from the West Haven VA Medical Center (VAMC) in 
West Haven, Connecticut, dated from 1970 to 2001, and the RO 
has obtained all available treatment reports from this VA 
facility.  The veteran has also identified outstanding 
records pertaining to treatment for depression from a private 
psychiatrist, dated from 1980 to 1983; while the RO has not 
yet obtained these records, the Board notes that such records 
are not pertinent to the outcome of the pending claim for 
increase of conversion disorder, filed in February 2001.        

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims for which 
an appeal has been perfected.   As indicated below, the RO 
has obtained outpatient treatment reports from the West Haven 
VAMC dated from August 2000 to April 2001, and has arranged 
for the veteran to undergo VA examination.  The veteran has 
also submitted in support of his claims, a February 2001 
tape-recorded message to the RO, in reference to the matters 
on appeal (a transcript of which is included in the claims 
file), and a November 2002 personal statement.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims decided herein.



II.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

Service connection may also be presumed, for certain chronic 
diseases, such as organic disease of the nervous system (to 
include neuropathy) and for arthritis, which develop to a 
compensable degree (10 percent for each condition) within a 
prescribed period after discharge from service (one year for 
each condition), although there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2004).  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

A.	Sensorimotor polyneuropathy of the upper and lower 
extremities

The report of the veteran's entrance examination is negative 
for any neurological problems.  Service medical records 
(SMRs) also include a November 1943 treatment report that 
notes, with respect to the veteran's nervous system, that the 
pupils were round and reactive to light, cranial nerves were 
intact, superficial reflexes were normal, Babinski and 
Rhomberg were negative, tendon reflexes were hyperactive, and 
tests of knee reflexes were normal.  

On VA neuropsychiatric examination in November 1943, 
conducted shortly after the veteran's discharge from service, 
it was noted that, on evaluation of the neurological system, 
the veteran had no impairment of sensory functions.  In 
regard to motor functions, no paralyses or pareses were 
found; coordination tests were satisfactorily performed, and 
there was no disturbance of gait, or muscular dystrophies.  
The veteran was also steady in the Rhomberg position.  With 
regard to reflexes, the veteran's knee jerks were markedly 
hyperactive, but other deep reflexes were active and equal; 
superficial reflexes were also active and equal.  Inspection 
and palpation of the skull and vertebral column, as well as 
the vegetative nervous system, showed no abnormalities.  The 
examiner stated as his summary of neurological findings, that 
with the exception of the veteran's hyperactive knee jerks, 
the neurological examination of the veteran was essentially 
negative.  The examiner also stated that there were no 
principal diagnoses, and stated as accompanying diagnoses, 
cicatrices, multiple, nonsymptomatic and well-healed; 
acquired abscess of the teeth; and carious teeth.  

On VA examination in June 1976, it was noted with respect to 
the nervous system that deep tendon reflexes were equal in 
the upper extremity, and were 5/6 in the lower extremity.  
Sensation was intact, including vibratory sensations and 
sense of position.  Spinal movement was restricted.  The 
examiner diagnosed status-post lower back surgery, C4-C5 
arthritis with possible disc problems, and high blood 
pressure.   

Treatment records from R. Jarret, private physician, dated 
from October 1999 to May 2001, include an October 1999 report 
pertaining to the veteran's outside referral for a 
consultation with a neurologist, which notes the veteran's 
complaints at that time of weakness, tripping and falling.  
Also noted was the veteran's reported history of difficulty 
over the previous five to ten years with numbness and 
tingling of his feet, and that he had initially been 
diagnosed in 1994 with peripheral sensorimotor neuropathy, 
predominantly axonal, of unknown etiology.  The veteran 
further stated that since then, he had experienced greater 
weakness distally in his lower extremities.  A neurological 
examination of the veteran revealed that he had a bilateral 
foot drop, and walked with a steppage gait.  The neurologist 
evaluating the veteran stated a clinical impression of 
sensorimotor neuropathy of uncertain etiology, and foot drop 
and gait disorder, both secondary to neuropathy.       

A November 1999 report of a follow-up consultation with the 
same neurologist, notes that the veteran's recent 
electromyographs (EMGs) showed evidence of a mixed 
motor/sensory peripheral neuropathy.  Neurological 
examination revealed distal weakness and sensory loss.  The 
veteran was also able to walk with less of a steppage gait 
since he had recently began using ankle-foot orthoses.  The 
neurologist noted an impression of mixed motor/sensory 
polyneuropathy of unknown etiology, and gait disorder 
secondary to neuropathy.  

Records from the West Haven VAMC, dated from August 2000 to 
June 2001, include an August 2000 report of treatment by a VA 
physician that noted the veteran appeared to have peripheral 
neuropathy of the hands and legs.  The veteran had a 
diminished pinprick sensation in these regions.  The first 
toe on the left foot was erythematous and very tender, and 
the veteran was unable to flex or extend the toe.  He also 
appeared to have severe arthritic carpal-metacarpal joints in 
his right and left thumbs, which he could not use for 
grasping.  A report later that month of a consultation with a 
VA neurologist, notes that the veteran had developed a 
bilateral foot drop approximately 6 years previously, more 
prominently on the left side, with some associated "pins and 
needles" and occasional shocks.  He had also lost much of 
the strength in his thumbs, with obvious muscle wasting.  On 
physical examination, the veteran had 5/5 motor function 
throughout, with the exception of in his thumbs, abduction 
3/5, flexion/opposition 4/5, adduction 4+/5 bilaterally, and 
in his feet, dorsiflexion 3/5, left plantar flexion 4/5, 
right plantar flexion 5/5.  A sensory examination was 
unreliable, as the same region in his distal lower 
extremities would alternate from being "numb" to having 
sensation.  Coordination was good with regard to finger to 
nose, and gait.  The neurologist evaluating the veteran 
assessed bilateral foot drop without significant atrophy, and 
bilateral thumb weakness with some atrophy in abductor 
pollicis brevis.  

A December 2000 report from this same neurologist noted an 
updated reported history from the veteran of an approximate 
10-year history of progressive polyneuropathy.  It was also 
noted that the veteran continued to experience bilateral foot 
drop and calf atrophy, bilateral finger extensor weakness, 
weakness in the hypothenar musculature, and numbness in his 
distal right upper extremity on the dorsal surface.  This 
physician assessed sensorimotor neuropathy of unknown 
etiology.  An April 2001 report of a consultation with 
another VA neurologist stated a clinical impression of 
electrodiagnostic evidence for a predominantly axonal 
sensorimotor polyneuropathy, greater in the lower extremity 
than in the upper extremity.    

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
service connection for sensorimotor polyneuropathy of the 
upper and lower extremities are not met.  

In this case, as discussed above, the veteran's SMRs do not 
reflect any evidence of neurological problems, or any other 
symptomatology that was attributed to any possible 
neuropathy.  There also is no competent evidence that any 
neuropathy was manifest within one year of the veteran's 
discharge from service.  The report of a November 1943 VA 
examination (conducted approximately one month after the 
veteran's discharge) states that the veteran's neurological 
evaluation at that time was essentially negative.  Moreover, 
the earliest post-service record with respect to any 
complaints or diagnosis of neuropathy is dated at least 50 
years subsequent to the veteran's discharge, an October 1999 
private neurologist's clinical impression of sensorimotor 
neuropathy.  

Finally, the Board notes that there is no nexus between the 
latter diagnosed neuropathy and the veteran's active military 
service.  While recent treatment records from both VA and 
private physicians reflect a diagnosis of sensorimotor 
neuropathy affecting the hands and legs, with related 
problems of bilateral foot drop, gait disorder, and bilateral 
thumb weakness, none of the post-service treatment records 
include any opinion addressing the matter of a relationship 
between the veteran's current sensorimotor neuropathy 
condition and service.  In fact, those physicians treating 
the veteran that have addressed possible causes of his 
sensorimotor neuropathy have indicated that the etiology of 
this disorder is unknown (as indicated in a November 1999 
report from a private physician, and a December 2000 record 
from the West Haven VAMC, respectively).  The Board also 
points out that the veteran has not identified any 
outstanding evidence that might demonstrate a medical 
relationship between the claimed disability and service.  

B.	Back disability

The veteran's SMRs include a November 1943 report noting that 
during service, in September 1943, he suffered a back strain 
as a result an automobile accident involving a military 
vehicle.  

On VA examination in November 1943, it was noted with respect 
to the veteran's joints and skeletal system, that there was 
no evidence of pathological process of the bones and joints.  

In his April 1976 letter, J. Manlapaz, a private physician, 
stated that he had advised the veteran to retire from his job 
because of deterioration in his physical condition.  

On VA examination in June 1976, the veteran reported, by way 
of medical history, that he had recently undergone back 
surgery, and had received treatment for back problems since 
January 1976 (from the same physician that provided the 
above-noted April 1976 medical opinion).  On physical 
examination, the veteran had a back scar of approximately 4.5 
inches in length in the lumbosacral area.  Range of motion 
testing for the lumbosacral spine, revealed flexion from 0 to 
30 degrees, extension from 0 to 20 degrees, and lateral 
flexion from 0 to 20 degrees.  The examiner diagnosed, inter 
alia, status-post lower back surgery, and C4-C5 arthritis 
with possible disc problems.  

In its July 1976 rating decision, the RO granted nonservice-
connected pension benefits, effective April 20, 1976.  This 
decision was based on an assessment reflected assessments 
assignment of a noncompensable rating at that time for 
service-connected conversion reaction, a    40 percent rating 
for nonservice-connected residuals of back surgery with 
limitation of motion, and a 10 percent rating for nonservice-
connected hypertension.

A November 1999 record of treatment from R. Jarret, private 
physician, notes that the veteran had a well-healed lumbar 
laminectomy scar, and that he had a medical history of lumbar 
surgery in the past.

Records from the West Haven VAMC, dated from August 2000 to 
June 2001, includes an August 2000 treatment report that 
noted with respect to the veteran's prior medical history 
that he underwent back surgery on two instances approximately 
25 years previously, at a VA medical facility.  A September 
2000 report from a VA physician assistant stated that the 
veteran was a "new" patient at the West Haven facility, who 
had not been at that facility since undergoing lumbar surgery 
approximately 20 years ago.  The veteran's reported medical 
history indicated that he had undergone three prior instances 
of lumbar surgery.    

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
service connection for sensorimotor polyneuropathy of the 
upper and lower extremities are not met.  

Initially, the Board notes that there is no clear evidence of 
a current back disability; there is no evidence in the recent 
VA and private clinical records as to any specific disability 
presently affecting the veteran's back.  The Board emphasizes 
that, in the absence of proof of any present back disability, 
to include residuals of back surgery, with limitation of 
motion, there can be no valid claim for service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

However, given the veteran's prior history of surgeries 
affecting the lumbar region (albeit, more than 20 years 
previously), the Board accepts, for the sake of argument, the 
possibility that the veteran may still experience symptoms 
associated with the low back.  That notwithstanding, there is 
absolutely no medical evidence of a nexus between any 
possible current back disability, to include the residuals of 
surgery, with limitation of motion, and the veteran's 
military service.  While back strain was noted in service, 
there is no evidence of any chronic back disability in or for 
many years after service, and the veteran has neither 
presented nor alluded to the existence of any medical 
evidence that even suggests a current low back disability, 
and a medical nexus between such disability and any incident 
of service, to include the back strain noted therein.  



C.	Conclusion

For all the foregoing reasons, each of the claims for service 
connection addressed above must be denied.  

In connection with each claim, the Board has taken into 
consideration the assertions of the veteran.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran is simply not competent provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability, or the existence of a 
medical relationship between a current disability to service.   
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the Board must conclude that the 
claims for service connection for sensorimotor polyneuropathy 
of the upper and lower extremities, and for a back 
disability, to include residuals of back surgery, with 
limitation of motion, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, in the absence of 
competent evidence establishing that the criteria for service 
connection are met for either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).

III.	Higher Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, as an increased rating issue involves 
assessment of the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether a higher evaluation is 
warranted.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In its March 1945 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
psychoneurosis, mixed, partial social inadaptability.

In an August 1949 decision, the RO reduced from 10 percent to 
0 percent the rating for the veteran's service-connected 
psychiatric disability, and also recharacterized this 
disability as psychoneurosis, conversion with some anxiety 
features.   

In February 2001, the veteran filed a claim for an increased 
rating for his service-connected psychiatric disability.

A transcript of a tape-recorded message that the veteran 
submitted to the RO along with his claim for increase, 
includes the veteran's account of incidents in service that 
he alleged were stressful, and for which he contended 
warranted consideration of a compensable degree of 
compensation for his service-connected psychiatric 
disability.
 
On VA examination in April 2001, the veteran presented in no 
acute distress with no psychiatric or psychological 
complaints.  There were no apparent neurovegetative signs or 
symptoms.  The veteran stated that he had no problems with 
eating or sleeping, and that he remained socially active.  He 
denied clinical symptoms of either anxiety or depression at 
that time, and stated that he regularly visited with friends 
and family members, as well as regularly participated in 
various leisure activities.  He was also able to participate 
in activities of daily living that included shopping for 
groceries, housekeeping, and socializing with his neighbors.  
The veteran was retired, and had most recently worked three 
or four years ago, but had ended that employment largely 
because of foot pain.  On mental status examination, the 
veteran showed good eye contact, attentiveness, and warmth 
throughout the interview.  There was no evidence of psychotic 
signs or symptoms.  Mood was assessed as normothymic.  There 
was no evidence of behavioral or impulse dyscontrol, and 
there were also no noticeable abnormalities of thought 
content or thought process.  Cognitive functions were intact.  

The examiner opined that the noted that the veteran did not 
appear to have any current psychiatric disabilities, noting 
that he was then currently unimpaired by any significant 
psychiatric syndrome or diagnosis.  The examiner further 
noted that, although the veteran was hospitalized during 
service and shortly thereafter for a diagnosis at that time 
of psychoneurotic depression, the VA records of 
hospitalization suggested that the veteran's psychiatric 
disability was the result of situational stressors.  
According to the examiner, there were no recent significant 
situational stressors in the veteran's life.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 
60.          

The veteran's service-connected psychiatric disability 
(previously characterized as conversion disorder) has been 
rated as noncompensable, under 38 C.F.R. § 4.130, Diagnostic 
Code 9424.  However, a General Rating formula for evaluating 
psychiatric impairment other than eating disorders contains 
the actual rating criteria for evaluating the veteran's 
disability.  

Under that formula, a 0 percent (noncompensable) rating is 
assigned when a mental condition has been formally diagnosed, 
but the symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication.  

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by medication.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that the record 
presents no basis for assignment of a compensable disability 
rating for the veteran's service-connected psychiatric 
disability.  

As indicated above, on VA examination April 2001, the only 
psychiatric evidence pertinent to the veteran's claim for 
increase (i.e., within the time period relevant to the 
current claim for increase), the veteran had no problems with 
eating and sleeping, he had no psychiatric or psychological 
complaints, and he maintained relationships with both friends 
and family members.  There was no evidence of psychiatric 
signs or symptoms, behavioral or impulse dyscontrol, or 
noticeable abnormalities of thought content or process, and 
mood was assessed as normothymic.  The examiner further noted 
that the veteran did not appear to be impaired by any 
significant psychiatric disorder at that time, and that the 
veteran's psychiatric disability that had manifested in 
service appeared to be the result of situational stressors 
that were no longer affecting him.  The April 2001 examiner 
indicated that there was no current psychiatric disorder (on 
Axis I and Axis II), although three physical conditions-
chronic foot pain; history of back surgery, and history of 
heart attack-were noted on Axis III.  It is thus apparent 
that the examiner's assignment of a GAF score of 60 
represented the veteran's level of physical, versus 
psychiatric, functioning.

On this evidence, there is no basis for the veteran to 
conclude that the criteria for at least the minimum, 10 
percent rating, are met.  Thus, the current noncompensable 
rating-assignable for symptoms of psychiatric impairment (if 
any) that are not of such severity to interfere with the 
veteran's occupational and social functioning and/or to 
require continuous medication to control any symptomatology-
is appropriate, and the claim for a compensable rating must 
be denied.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for sensorimotor polyneuropathy of the 
upper and lower extremities is denied.

Service connection for a back disability, to include 
residuals of back surgery, with limitation of motion, is 
denied.

A compensable rating for a psychiatric disability, previously 
diagnosed as conversion reaction, with anxiety features, is 
denied. 


REMAND

In its January 2002 rating decision, the RO denied claims for 
service connection for a right foot condition, diagnosed as 
bilateral foot drop, secondary to polyneuropathy of unknown 
etiology, and for service connection for a left foot 
condition, diagnosed as bilateral foot drop, secondary to 
polyneuropathy of unknown etiology; RO also stated with 
respect to its adjudication of the claims, that each of these 
denials represented its disposition of the veteran's original 
claims for service connection for disabilities of both feet 
(i.e., general claims for disabilities affecting the feet, 
and not necessarily limited to diagnosed neuropathy of the 
lower extremities).  In February 2002, the veteran filed his 
NOD with respect to the January 2002 rating decision.  The 
Board points out that the March 2003 SOC with respect to the 
issue of service connection for sensorimotor polyneuropathy 
of the upper and lower extremities, encompassed the matters 
of service connection for a right and left foot disability 
only as possible manifestations of diagnosed sensorimotor 
polyneuropathy.  The RO has yet to issue a SOC with respect 
to the issues of service connection for a right and left foot 
disability other than sensorimotor polyneuropathy, the next 
step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, these 
matters must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

The RO should issue to the veteran and 
his representative a SOC with respect to 
the January 2002 denial of service 
connection for a right foot disability, 
other than as characterized as 
sensorimotor polyneuropathy of the lower 
extremities, and for a left foot 
disability, other than as characterized 
as sensorimotor polyneuropathy of the 
lower extremities.  Along with the SOC, 
the RO must furnish to the veteran and 
his representative a VA Form 9, and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal as to the pertinent issues.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


